UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 xAnnual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2012 OR oTransition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 1-15226 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: ENCANA (USA) 401(k) PLAN 370 17th Street, Suite 1700 Denver, CO 80202 B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: ENCANA CORPORATION Suite 4400, 500 Centre Street S.E., P.O. Box 2850 Calgary, Alberta, Canada T2P 2S5 ENCANA (USA) 401(K) PLAN Financial Statements and Independent Auditors' Report December 31, 2012 and 2011 ENCANA (USA) 401(K) PLAN Table of Contents Page Independent Auditors' Report 1 Financial Statements Statements of Net Assets Available for Benefits 3 Statement of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 5 Supplemental Schedule Schedule H, Part IV, Line 4i - Schedule of Assets (Held at End of Year) 13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the US Benefit Plan Administration Committee of the Encana (USA) 401(k) Plan Denver, Colorado We have audited the accompanying statements of net assets available for benefits of the Encana (USA) 401(k) Plan (the “Plan”) as of December 31, 2012 and 2011 and the related statement of changes in net assets available for benefits for the year ended December 31, 2012. These financialstatements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2012 and 2011 and the changes in net assets available for benefits for the year ended December 31, 2012, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) as of December 31, 2012 is presented for the purpose of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. Such information is the responsibility of the Plan’s management and has been derived from and relates directly to the underlying accounting and other records used to prepare the financial statements. To the US Benefit Plan Administration Committee of the Encana (USA) 401(k) Plan Page Two The information has been subjected to the auditing procedures applied in the audits of the financial statements and certain additional procedures, including comparing and reconciling such information directly to the underlying accounting and other records used to prepare the financial statements or to the financial statements themselves, and other additional procedures in accordance with auditing standards generally accepted in the United States of America. In our opinion, the information is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ EKS&H LLLP EKS&H LLLP May 22, 2013 Denver, Colorado ENCANA (USA) 401(K) PLAN Statements of Net Assets Available for Benefits December 31, Assets Investments, at fair value Mutual funds $ $ Stocks Total investments, at fair value Receivables Participant loans receivable Net assets available for benefits $ $ See notes to financial statements. - 3 - ENCANA (USA) 401(K) PLAN Statement of Changes in Net Assets Available for Benefits For the Year Ended December 31, 2012 Investment income Net appreciation in fair value of assets $ Interest and dividend income Total investment income Contributions Employer Employee Rollover Total contributions Deductions Benefits paid to participants Administrative fees Total deductions Net increase Net assets available for benefits Beginning of year End of year $ See notes to financial statements. - 4 - ENCANA (USA) 401(K) PLAN 1. Description of the Plan and Significant Accounting Policies The following description of the Encana (USA) 401(k) Plan (the "Plan") provides only general information.Participants and all others should refer to the Plan document for a more complete description of the Plan's provisions. A) General The Plan is a defined-contribution plan established on September 1, 1999, under which employer contributions are based on a fixed formula that is not related to profits and that is designated as a pension plan by the Plan sponsor.The Plan sponsor is Alenco Inc. (the “Company”), Encana Corporation's U.S. Holding Company (the "Sponsor").All employees of Encana Oil & Gas (USA) Inc., Encana Services Inc., and Encana Natural Gas Inc. are eligible to participate in the Plan.Eligibility to participate begins with the first day of the month coincident with or following employment.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 ("ERISA"). The Board of Directors of the Company administers the Plan.Great-West Life & Annuity Insurance Company ("Great-West") serves as trustee, manages Plan assets, and maintains the Plan's records.Great-West offers Plan participants a variety of investment options.Individual accounts are invested in the various investment options at the direction of the participants. B) Contributions Participants may make before-tax contributions up to 30% of their annual compensation, not to exceed $17,000 as limited by the Internal Revenue Service ("IRS"), which is adjusted annually by the Secretary of Treasury for inflation.This maximum percentage may be reduced by the Plan administrator in certain circumstances.The Plan also permits rollover contributions from other qualified retirement plans.Employee contributions to the Plan are made through regular payroll deductions, catch-up contributions, and Roth contributions, which are after-tax contributions tracked in a separate account but subject to the same limitations set forth under the Plan. The Company will make a safe harbor matching contribution of 100% of elective deferrals up to 5% of compensation, which is invested in Encana Corporation common stock. C) Participants' Accounts Each participant's account is credited with the participant's contribution and an allocation of the Company's contribution, Plan earnings or losses, forfeitures, and an allocation of Plan expenses.Allocations are based upon Plan earnings or losses and account balances, as defined.The benefit to which a participant is entitled is the vested portion of the participant's account. D) Vesting Participants are vested immediately in their contributions plus actual earnings or losses thereon.Participants also have full and immediate vesting in the Company's contribution portion of their accounts. - 5 - ENCANA (USA) 401(K) PLAN Notes to Financial Statements 1. Description of the Plan and Significant Accounting Policies (continued) E) Participant Loans Receivable Participants may borrow from their account a minimum of $1,000 up to a maximum equal to the lesser of $50,000 or 50% of their account balance.The loans are secured by the balance in the participant's account and bear interest at rates that range from 4.25% to 9.25%, which are fixed at the loan inception and are commensurate with local prevailing rates as determined quarterly by the Plan administrator.The loans mature at various dates through October 2027.Principal and interest is paid ratably through payroll deductions.Participant loans are recorded in the financial statements at amortized cost plus accrued interest. F) Payments of Benefits Upon termination of service, death, disability, or retirement, a participant may elect to receive either a lump-sum amount equal to the value of the participant's vested account balance or annual installments over a life annuity.For termination of service for other reasons, a participant may receive the value of the vested account balance as a lump-sum distribution.Accounts with balances less than $1,000 may be immediately distributed upon a distribution event.Benefits are recorded as distributions to participants when paid. G) Participant Termination and Forfeitures As participants are vested immediately in all contributions, forfeitures rarely occur.Forfeitures may occur due to participants contributing above the annual maximum contribution amount; thus, the amount gets repaid to the participant, causing a forfeiture of those additional contributed funds.Forfeitures can be used to pay Plan expenses or reduce employer contributions.For the year ended December 31, 2012, forfeitures of $73,419 were used to reduce employer contributions.For the years ended December 31, 2012 and 2011, forfeiture balances were $3,064 and $3,045, respectively. H) Valuation of Investments and Income Recognition Investments are recorded at fair value as reported to the Plan by the trustee.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.See Note 3 for discussion of fair value measurements. The net realized and unrealized investments gain or loss (net appreciation or depreciation in fair value of investments) is reflected in the accompanying statement of changes in net assets available for benefits and is determined as the difference between fair value at the beginning of the year (or date purchased if during the year) and selling price (if sold during the year) or year-end fair value.Purchase and sales of investments are recorded on a trade-date basis.Interest income is recognized on the accrual basis.Dividends are recognized on the ex-dividend date. - 6 - ENCANA (USA) 401(K) PLAN Notes to Financial Statements 1. Description of the Plan and Significant Accounting Policies (continued) I) Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Plan administrator to make estimates and assumptions that affect certain reported amounts and disclosures.Accordingly, actual results could differ from those estimates. J) Risk and Uncertainties The Plan provides for various investments that, in general, are exposed to various risks, such as interest rate, credit, and overall market volatility risks.Due to the level of risk associated with certain investments, it is reasonably possible that changes in the value of investments will occur in the near term and that such changes could materially affect participants' account balances and the amounts reported in the statement of net assets available for benefits. Additionally, some investments held by Great-West are invested in the securities of foreign companies, which involve certain risks and considerations not typically associated with investing in U.S. companies.These risks include devaluation of currencies, less reliable information about issuers, different securities transaction clearance and settlement practices, and possible adverse political and economic developments.Moreover, securities of many foreign companies and their markets may be less liquid and their prices more volatile than those of securities of comparable U.S. companies. 2. Investments The Plan’s investments are stated at fair value.Fair value of a financial instrument is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. - 7 - ENCANA (USA) 401(K) PLAN Notes to Financial Statements 2. Investments (continued) The fair value of investments greater than 5% of net assets available for benefits was the following: December 31, Encana Corporation common stock $ $ PIMCO Total Return Instl $ $ Vanguard Institutional Index Instl $ $
